                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02279-KLM

STATEBRIDGE COMPANY, LLC,

       Plaintiff,

v.

MARTIN-POWELL, LLC, d/b/a Accumatch,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant’s Motion to Dismiss Pursuant to

F.R.C.P. 12(b)(6) [#8]1 (the “Motion”). Plaintiff filed a Response [#14] in opposition to the

Motion, and Defendant filed a Reply [#18]. Pursuant to 28 U.S.C. § 636(c), the parties

have consented to the undersigned for all proceedings in this matter. See Consent [#15];

Order of Reference [#16]. The Court has reviewed the Motion, the Response, the Reply,

the entire case file, and the applicable law, and is sufficiently advised in the premises.

For the foregoing reasons, the Motion [#8] is DENIED.

                                       I. Background2




       1 “[#8]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2 The Court summarizes the factual allegations in the Complaint [#4] only to the extent
necessary to adjudicate the present Motion [#8]. All well-pled facts in the complaint are accepted
                                              -1-
       This case was filed in Denver County District Court on July 27, 2018, and removed

to this Court pursuant to 28 U.S.C. § 1441(a) on September 4, 2018. See Notice of

Removal [#1]. Plaintiff asserts one claim for breach of contract against Defendant with

respect to a Property Tax Intelligence Service Agreement (the “Agreement”) entered

between the parties on or about January 23, 2015.3 Compl. [#4] ¶¶ 11, 126-129.

       Plaintiff is a loan servicer in the mortgage industry. Id. ¶ 7. Defendant provides

tax-payment processing services and tax matching services to loan servicers by ensuring

that property taxes are correctly and timely paid on the real property that secures the

loans serviced. Id. ¶ 8. Pursuant to the parties’ January 23, 2015 Agreement, Defendant

agreed to, among other things, provide tax payment services on numerous loans serviced

by Plaintiff. Id. ¶ 12. Under the terms of the Agreement, Defendant “was responsible for

sending the appropriate property tax payments and the appropriate back up information

to remit applicable tax payments to the appropriate taxing authorities for each loan

serviced by [Plaintiff] and assigned to [Defendant] under the Agreement for tax services.”

Id. ¶ 13.


as true and viewed in the light most favorable to Plaintiff. See Barnes v. Harris, 783 F.3d 1185,
1191-92 (10th Cir. 2015).
       3   Plaintiff attaches a copy of the Agreement to its Complaint. See [#1-2] at 14-20.
Normally, when considering a motion to dismiss, the Court must disregard facts supported by
documents other than the complaint unless the Court first converts the motion to dismiss into a
motion for summary judgment. See Jackson v. Integra Inc., 952 F.2d 1260, 1261 (10th Cir. 1991).
However, “in deciding a motion to dismiss pursuant to [Fed. R. Civ. P. 12(b)(6)], [the] [C]ourt may
look both to the complaint itself and to any documents attached as exhibits to the complaint.”
Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001); see Fed. R. Civ. P. 10(c) (“A copy of
any written instrument which is an exhibit to a pleading is a part thereof for all purposes”). Here,
the Agreement is central to Plaintiff’s claim and is attached to the Complaint as Exhibit 1. See
[#1-2] at 14-20. Accordingly, the Court has reviewed the Agreement in order to resolve the
present Motion [#8].

                                               -2-
       In order for Defendant to perform services under the Agreement, Plaintiff was

required to provide Defendant with access to Plaintiff’s online imaging system known as

Plaintiff’s “Security Connections Incorporated” system (the “SCI system”). Id. ¶¶ 14-15.

The SCI system is an electronic database that contains the information and records

related to each loan Plaintiff services, including the loan documents, street addresses,

and each parcel’s tax identification number. Id. ¶¶ 16, 17. Defendant was obligated to

review and retrieve all relevant information from the SCI system on each loan assigned

under the Agreement. Id. ¶¶ 17-18. If Defendant had a reasonable belief that any

information contained in the SCI system was inaccurate or insufficient, Defendant agreed

to notify Plaintiff of the issue within two business days after conducting the review. Id. ¶

19.

       Central to the instant Motion [#8] is Section 9 of the Agreement, entitled “Liability,”

which provides in full:

        The liability of Accumatch [(Defendant’s business name)] is strictly
        limited to those liabilities arising from its failure to perform the services
        described in this Agreement. Except as specifically stated, Accumatch
        and its affiliates, officers, directors, shareholders, employees, agents,
        successors or assigns are not liable for any indirect, special or incidental
        or consequential damages of any kind (including, but not limited to, loss
        of profits, interest, earnings or use) whether arising in contract, tort or
        otherwise, for the following: (i) any damages and/or losses resulting from
        inaccurate or incomplete data provided by [Statebridge] or its previous
        tax service vendor; (ii) errors attributed to changes in the taxing
        authority’s assessment data made after Accumatch enters the loan
        information into its system and for which Accumatch does not receive
        written or electronic notice from [Statebridge], including property address
        changes, legal description changes, split parcels and inactivated parcels;
        (iii) any losses in excess of the lesser of the total amount due on the
        mortgage, the value of the property, or the purchase price of the loan by
        the investor; (iv) any losses that occurred prior to the set-up completion
        date onto the Accumatch system; and, (v) on any property where

                                            -3-
          Accumatch presented delinquent taxes to the client and no action was
          taken at the time delinquent taxes were originally identified.

          All claims from [Statebridge] must be presented in writing to Accumatch
          and must identify the specific loan along with a copy of the most recent
          tax bill or statement issued since the error was discovered, or other proof
          if a tax bill or statement is not available. All claims must be presented
          within 30 days of discovery by [Statebridge]. In no event shall a claim be
          presented after [Statebridge] terminates this Agreement without cause[.]
          Furthermore, the latest any claim may be presented is the later of the
          next tax installment due date for the property to which the error is
          attributable or within six (6) months of the date the error was committed
          by Accumatch.

          Accumatch agrees to maintain errors and omissions coverage of no less
          than $5,000,000 in coverage. Accumatch agrees to provide a copy of
          the related policy to [Statebridge] within 15 days of execution of this
          Agreement and at any time upon [Statebridge’s] written request.

[#1-2] at 18-19. The parties do not appear to dispute that the Agreement, including

Section 9, was “bilaterally negotiated by legal counsel.” See Motion [#8] at 9, Response

[#14].

         In the Complaint [#4], Plaintiff generally alleges that Defendant breached the

Agreement by failing to disburse funds and pay property taxes on the covered loans and

associated properties, and never notified Plaintiff of any inaccuracies regarding the

information stored on the SCI system. See generally Compl. [#4] ¶¶ 20-127. Plaintiff

asserts one breach of contract claim which primarily concerns three specific loans that

were subject to the Agreement: (1) Loan 11671 (the “Smith Loan”); (2) Loan 25604 (the

“McDonald Loan”); and (3) Loan 18781 (the “LaFountain Loan”). Id. ¶¶ 21-123. Plaintiff

further alleges that Defendant breached the Agreement as to 110 other loans which

Plaintiff itemizes in Exhibit 2 of the Complaint. Id. ¶¶ 124-27; [#1-2] at 21-26.




                                             -4-
       In the Motion, Defendant seeks to dismiss Plaintiff’s breach of contract claim in its

entirety pursuant to Rule 12(b)(6), on the grounds that Plaintiff failed to comply with, or

allege compliance with, the notice requirement set forth in Section 9 (paragraph three) of

the Agreement. [#8] at 2. Defendant further argues that Plaintiff “makes no attempt

whatsoever to allege any facts to support any claim for damage as to any of the properties

listed in Exhibit 2.” Id. at 9.

                                  II. Standard of Review

A.     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

       The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test “the

sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); Fed. R.

Civ. P. 12(b)(6) (stating that a complaint may be dismissed for “failure to state a claim

upon which relief can be granted”). “The court’s function on a Rule 12(b)(6) motion is not

to weigh potential evidence that the parties might present at trial, but to assess whether

the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

granted.” Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir.

1999) (citation omitted). To withstand a motion to dismiss pursuant to Rule 12(b)(6), “a

complaint must contain enough allegations of fact to state a claim for relief that is plausible

on its face.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Shero v. City of Grove,

Okla., 510 F.3d 1196, 1200 (10th Cir. 2007) (“The complaint must plead sufficient facts,




                                             -5-
taken as true, to provide ‘plausible grounds’ that discovery will reveal evidence to support

the plaintiff’s allegations.” (quoting Twombly, 550 U.S. at 570)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor

does a complaint suffice if it tenders naked assertion[s] devoid of further factual

enhancement.” Id. (brackets in original; internal quotation marks omitted).

        The Court’s function in deciding a Rule 12(b)(6) motion is to determine whether

the complaint has pled “sufficient facts” which, “taken as true, . . . provide ‘plausible

grounds’ that discovery will reveal evidence to support the plaintiff’s allegations.” Shero,

510 F.3d at 1200 (quoting Twombly, 550 U.S. at 570). To survive a motion to dismiss

pursuant to Rule 12(b)(6), the factual allegations in the complaint “must be enough to

raise a right to relief above the speculative level.” Christy Sports, LLC v. Deer Valley

Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009). “[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct,” a factual allegation

has been stated, “but it has not show[n][ ] that the pleader is entitled to relief,” as required

by Fed. R. Civ. P. 8(a). Iqbal, 556 U.S. at 679 (second brackets added; citation and

internal quotation marks omitted).

B.     Contract Interpretation Pursuant to Colorado Law

       Interpretation of a contract is a matter of state law. DIRECTV, Inc. v. Imburgia,

136 U.S. 463 (2015). The parties appear to agree that Colorado law controls here by


                                             -6-
relying on Colorado case law in their briefing. See Motion [#8] at 3-4; Response [#14] at

5-6. Additionally, the parties’ Agreement provides “that Colorado law shall apply.” Notice

of Removal [#1-2] at 19. Accordingly, to the extent interpretation of the Agreement is

required, the Court applies Colorado law. “When the federal courts are called upon to

interpret state law, the federal court must look to the rulings of the highest state court,

and, if no such rulings exist, must endeavor to predict how that high court would rule.”

Johnson v. Riddle, 305 F.3d 1107, 1118 (10th Cir. 2002).

       The primary goal of contract interpretation is to give effect to the written expression

of the parties’ intent. Ad Two, Inc. v. City & Cty. of Denver, 9 P.3d 373, 376 (Colo. 2000).

Where the words of a written contract are clear and unambiguous, its meaning is to be

ascertained in accordance with its plainly expressed intent. M & G Polymers USA, LLC

v. Tackett, 135 S. Ct. 926, 933 (2015). Interpretation of a contract is a question of law

where the contract’s construction does not depend on extrinsic evidence and where the

language is susceptible to only one reasonable interpretation. Zink v. Merrill Lynch Pierce

Fenner & Smith, Inc., 13 F.3d 330, 332 (10th Cir. 1993); see also Stegall v. Little Johnson

Assoc., Ltd., 996 F.2d 1043, 1048 (10th Cir. 1993) (applying Colorado law); Evensen v.

Pubco Petroleum Corp., 274 F.2d 866, 872 (10th Cir. 1960). Interpretation of a contract

is a question of fact only when a contract term is found to be ambiguous. Dorman v.

Petrol Aspen, Inc., 914 P.2d 909 (Colo. 1996).          The provisions of a contract are

ambiguous when they are subject to more than one reasonable interpretation. Union Ins.

Co. v. Houtz, 883 P.2d 1057 (Colo. 1994).

                                       III. Analysis


                                            -7-
       “To succeed on a breach of contract claim in Colorado, a plaintiff must prove the

following elements: (1) the existence of a contract; (2) performance by the plaintiff or

some justification for nonperformance; (3) failure to perform the contract by the defendant;

and (4) resulting damages to the plaintiff.” Larson v. One Beacon Ins. Co., No. 12-cv-

03150-MSK-KLM, 2013 WL 5366401, at *8 (D. Colo. Sept. 25, 2013) (internal quotation

and citation omitted).

       In the Motion, Defendant does not contend that Plaintiff has failed to adequately

allege any of the above elements of its breach of contract claim. See generally [#8].

Instead, Defendant primarily asserts that Plaintiff’s claim must be dismissed because

Plaintiff “[f]ailed to comply with the written notice provisions of Section 9, and failed to

allege that it strictly complied with this provision.”     Id. at 4.   Defendant separately

addresses Plaintiff’s breach of contract claim with respect to the (1) Smith Loan, (2)

McDonald Loan, (3) LaFountain Loan, and (4) 110 other loans itemized in Exhibit 2. Id.

at 5-9. Accordingly, the Court addresses Defendant’s arguments regarding the three

named loans and the 110 other loans in turn.

A.     The Smith, McDonald, and LaFountain Loans

       As to the Smith, McDonald, and LaFountain Loans, Defendant’s sole argument is

that Plaintiff failed to comply with, or allege compliance with, Section 9’s written notice

requirement when it discovered Defendant’s alleged errors regarding those associated

properties. Id. at 5-9. According to Defendant, because “Colorado law quite clearly

enforces notice provisions in commercial contracts such as this[,] . . . Plaintiff’s failure to

abide by the notice provisions bars its claim against [Defendant] in this case.” Id. at 2.


                                             -8-
       In its Response [#14], Plaintiff counters with two arguments. First, Plaintiff asserts

that “the legal premise of [Defendant’s] argument is fatally flawed” given that Section 9

“contains no language expressly (or even impliedly) forfeiting or waiving [Plaintiff’s] right

to sue . . . [and] contains nothing suggesting the parties ever agreed to or bargained for

that provision to have the legal effect [Defendant] now reads into it.” Response [#14] at

2. The Court understands this argument to be that because the Agreement does not

provide for waiver of Plaintiff’s right to recovery due to failure to provide notice,

Defendant’s argument lacks merit. Second, Plaintiff argues that even if Defendant’s

interpretation of Section 9 is correct, the Motion [#8] impermissibly seeks dismissal on the

basis of “an affirmative defense that [Plaintiff] forfeited and/or waiv[ed] its right to sue by

breaching that provision.” Id.

       In its Reply, Defendant maintains that the plain language of Section 9 requires

written notice of a claim prior to litigation, which it argues Plaintiff failed to demonstrate in

the Complaint [#4]. [#18] at 2-5. With respect to Plaintiff’s argument regarding affirmative

defenses, Defendant clarifies that it “is simply seeking dismissal based on Plaintiff’s own

admissions in the Complaint that it failed to comply with [Section] 9 [and] is not asking the

Court to switch burdens.” Id. at 6.

       1.     Affirmative Defense

       The Court first briefly addresses Plaintiff’s second argument that Defendant’s

Motion [#8] impermissibly seeks dismissal on the basis of an affirmative defense. Plaintiff

is correct that it “‘need not anticipate in the complaint an affirmative defense that may be

raised by the [D]efendant [because] it is the [D]efendant’s burden to plead an affirmative


                                              -9-
defense.’” Response [#14] at 10 (quoting Fernandez v. Clean House, LLC, 883 F.3d

1296, 1299 (10th Cir. 2018)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980) (“[T]he

burden of pleading [affirmative defenses] rests with the defendant.”). In the Motion,

Defendant is essentially making a waiver argument, i.e., that Plaintiff waived its right to

sue Defendant for breach of the Agreement because it failed to comply with the 30-day

notice requirement set forth in Section 9. Rule 8(c)(1) lists “waiver” as an affirmative

defense. Fed. R. Civ. P. 8(c)(1). Therefore, it is generally Defendant’s burden to plead

the waiver defense in its answer rather than raising it in a motion to dismiss. Creative

Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1076 (10th Cir. 2009) (“Rule 8(c)’s

ultimate purpose is simply to guarantee that the opposing party has notice of any

additional issue that may be raised at trial so that he or she is prepared to properly litigate

it.” (internal quotations marks omitted)); Saenz v. Lovington Mun. School Dist., 105

F.Supp.3d 1271, 1289 (D.N.M. 2015) (“affirmative defenses must generally be pled in the

defendant’s answer, not argued on a motion to dismiss”). On occasion, however, “it is

proper to dismiss a claim on the pleadings based on an affirmative defense. But that is

only when the complaint itself admits all the elements of the affirmative defense by

alleging the factual basis for those elements.” Fernandez, 883 F.3d at 1299; see Miller

v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir. 1965) (“If the defense appears plainly on the

face of the complaint itself, the motion [to dismiss for failure to state a claim] may be

disposed of under [Rule 12(b)].”).

       As noted above, Defendant appears to acknowledge this in its Reply [#18]. Thus,

Defendant’s reliance on Fed. R. Civ. P. 12(b)(6) to argue at this stage in the proceedings


                                            - 10 -
that Plaintiff’s claim should be dismissed because evidence establishes that Plaintiff failed

to provide written notice is misplaced. Rather, dismissal pursuant to the affirmative

defense is appropriate only if Plaintiff’s allegations, taken as true, plainly demonstrate

waiver as a matter of law. See Yellen v. Cooper, 828 F.2d 1471, 1476 (10th Cir. 1987)

(finding district court’s sua sponte dismissal of the complaint appropriate at the pleading

stage where the factual allegations clearly established waiver as a matter of law).

Accordingly, rather than addressing Defendant’s argument that Plaintiff “failed to abide

by the very clear written notice provisions of the contract,” the Court focuses on

Defendant’s assertion that Plaintiff “failed to allege its compliance with the very specific

terms of that provision.” Motion [#8] at 2.

       2.     The Notice Provision of Section 9

       Fairly read, the notice requirement set forth in Section 9 of the Agreement requires

Plaintiff to provide Defendant with written notice of “all claims” within thirty days of

discovering an “error” made by Defendant. [#1-2] at 18. It further requires that such

notice include the most recent tax bill or statement since the error was discovered. Id.

The Agreement neither defines “claim” nor explicitly states that Plaintiff’s failure to comply

with Section 9 forfeits its ability to take legal action against Defendant. [#1-2] at 14-20;

see Claim Black’s Law Dictionary (10th ed. 2014) (“[t]he assertion of an existing right; any

right to payment or to an equitable remedy” or “[a]n interest or remedy recognized at

law.”). Nevertheless, Defendant avers that the plain language of Section 9 demonstrates

that written notice of any error is mandatory and thus, Plaintiff’s failure to comply with the




                                              - 11 -
provision forfeits its right to assert a legal claim. See Motion [#8] at 5-9; Reply [#18] at 2-

5.

       In the Motion, Defendant cites only three cases in support of this position. [#8] at

3-4 (citing Colorado Interstate Gas Co. v. Chemco, Inc., 987 P.2d 829, 833 (Colo. App.

1998); Rio Grande Motor Way, Inc. v. Resort Graphics, Inc., 740 P.2d 517, 521 (Colo.

1987); Thompson v. Maryland Cas. Co., 84 P.3d 496, 501 (Colo. 2004)). Thompson

states the well-settled rule that contract interpretation requires giving “effect to the intent

and reasonable expectations of the parties” and that a contract’s terms should be

assigned their plain and ordinary meaning unless the parties intend otherwise. 84 P.3d

496, 501 (Colo. 2004). The other two cases, Colorado Interstate Gas and Rio Grande,

are cited by Defendant for the proposition that “[u]nder well-settled Colorado law, contract

provisions ‘requiring that notice of a claim be given within a specified time period are

routinely enforced in accordance with their terms.’” Id. at 3-4 (quoting Colo. Interstate

Gas, 987 P.2d at 833).

       As a preliminary matter, the Court makes two observations regarding Defendant’s

reliance on Colorado Interstate Gas and Rio Grande. First, the Court fails to see how the

proposition for which Defendant cites these cases is any different from the general rule

that courts must look to the contract’s plain language and enforce the language as written

in the absence of any ambiguity. Allen v. Pacheco, 71 P.3d 375, 378 (Colo. 2003); see

Trosper v. Wilkerson, 764 P.2d 375, 376 (Colo. App. 1988) (noting that “[a]n integrated

contract . . . is interpreted in its entirety to harmonize and give effect to all its provisions

so that none will be rendered meaningless.”). Second, the Court notes that Defendant


                                             - 12 -
fails to provide any analysis of either Colorado Interstate Gas or Rio Grande to show why

they are dispositive of the present Motion [#8]. Indeed, the Motion merely refers to both

cases in a string citation and does not address the contractual language at issue in either

case. See [#8] at 3-4. Nevertheless, the Court has carefully reviewed both Colorado

Interstate Gas and Rio Grande to determine their applicability to the present dispute. In

doing so, the Court concludes that neither case is dispositive given that the notice

provision at issue in each case is easily distinguishable from the provision at issue here

and given that other Colorado authority makes clear that forfeiture provisions are

generally disfavored and must, to be effective, be stated in unambiguous terms. The

Court address each point in turn.

       In Colorado Interstate Gas, the Colorado Court of Appeals considered an appeal

from summary judgment regarding a dispute between parties to a “take or pay” gas

purchase agreement. 987 P.2d at 831. Pursuant to the agreement, the plaintiff-buyer

(CIG) agreed to take or pay for a designated minimum quantity of gas from the defendant-

seller (Chemco) within a given year. Id. at 831. If CIG did not take the requisite amount

of gas from Chemco, CIG was still obligated to pay for the gas but was then entitled to

recoup its payment by receiving “make-up gas” from Chemco over the next five years.

Id. If Chemco failed to deliver the make-up gas during this time, CIG was entitled to a

refund. Id.

       When CIG sued Chemco for failing to refund money paid for undelivered gas,

Chemco asserted a counterclaim alleging that CIG had underpaid invoices for gas that

had been previously delivered. Id. at 833. At issue in Chemco’s counterclaim was the


                                          - 13 -
following provision in the parties’ agreement which expressly required Chemco to give

plaintiff notice of such pricing errors within 12 months:

        4.5 ERRORS—In the event an error is discovered in the amount shown
        to be due in any statement rendered by [CIG], such errors shall be
        adjusted within 30 days of determination thereof, provided that claim [sic]
        therefor shall have been made within 12 months from the date of such
        statement.

Id. (emphasis added). The Colorado Court of Appeals affirmed the trial court’s holding

that Chemco’s counterclaim for pricing error damages for certain years was barred by this

provision because Chemco had failed to give timely notice of the errors. Id. In stating

that notice requirements “are routinely enforced in accordance with their terms[,]” the

court observed that the plain language of the above provision “contemplates notice of,

and subsequent adjustment of, specific errors on specific statements.” Id. at 833-34.

       In the present case, Plaintiff correctly notes that Section 9’s notice requirement

“does not even require [Defendant] to correct any error or resolve any ‘claim’ that [Plaintiff]

might present to it.” Response [#14] at 9-10. Moreover, the notice requirement does not

specify any result whatsoever if notice is not provided. Contrast this with the conditional

language found in the notice provision at issue in Colorado Interstate Gas, which clearly

states that pricing errors “shall be adjusted . . . provided that [a claim for adjustment] shall

have been made within 12 months[.]” Colorado Interstate Gas, 987 P.2d at 833. While

Defendant is correct that this language does not use certain “buzzwords” such as “forfeit”

or “waive,” Reply [#18] at 4, it clearly provides that notice of a claim for any price

adjustment is a prerequisite to such an adjustment. To the extent that Defendant asks

the Court to read a prerequisite to suit in Section 9’s notice requirement, the Court

declines to do so. See Kane v. Royal Ins. Co. of Am., 768 P.2d 678, 685 (Colo. 1989)
                                       - 14 -
(noting the “well-settled principle of law . . . that courts will not rewrite a contract for the

parties”); Roberts v. Adams, 47 P.3d 690, 694 (Colo. App. 2001) (“The court’s duty is to

interpret and enforce contracts as written, not to rewrite or restructure them.”).

       Rio Grande, which Colorado Interstate Gas cites for the rule that notice

requirements “are routinely enforced in accordance with their terms,” concerned an

interstate freight company’s lien rights on undelivered goods pursuant to the terms of a

bill of lading. 740 P.2d at 518. Because the dispute involved the interstate transportation

of goods, it was undisputed that the action was governed by the Interstate Commerce

Act. Id. at 518-19. The notice requirement at issue in the case was included in the bills

of lading as required by the Interstate Commerce Act, and the decision to find waiver was

based on the premise that, under the statute, “[a] party possessing an interest in goods

moving in interstate commerce is entitled to insist upon compliance with the terms of the

applicable bill of lading.” See id. at 519-20. Specifically, the bills of lading in that case

provided the following:

        As a condition precedent to recovery, claims must be filed in writing with
        the receiving or delivering carrier, or carrier issuing this bill of lading, or
        carrier on whose line the loss, damage, injury or delay occurred, or carrier
        in possession of the property when the loss, damage, injury or delay
        occurred, within nine months after delivery of the property (or, in the case
        of export traffic, within nine months after delivery at port [of] export) or, in
        case of failure to make delivery, then within nine months after a
        reasonable time for delivery has elapsed; and suits shall be instituted
        against any carrier only within two years and one day from the day when
        notice in writing is given by the carrier to the claimant that the carrier has
        disallowed the claim or any part or parts thereof specified in the notice.
        Where claims are not filed or suits are not instituted thereon in
        accordance with the foregoing provisions, no carrier hereunder shall be
        liable, and such claims will not be paid.



                                             - 15 -
Id. at 521 n.3 (brackets in original). Pursuant to this provision, the Colorado Supreme

Court affirmed the trial court’s holding that plaintiff’s failure to file a written claim within the

express time period required by the bills of lading barred its claim. Id. at 521. The Court

construed this notice requirement to mandate “that any claim for ‘loss, damage, injury or

delay’ [ ] be filed with the carrier within nine months after delivery or, in the case of failure

to make delivery, within nine months after a reasonable time for delivery has elapsed.”

Id. The Court further noted that “[t]he coverage of this provision is broad enough to

encompass the type of claim asserted by [plaintiff] here.”               Id. (citations omitted).

Therefore, the Court found that, “[a]s a condition precedent to recovery, [plaintiff] was

required to file its claim with [the defendant-freight company] within nine months of tender

of delivery.” Id. (citations omitted).

       Again, the language of the notice provision at issue in Rio Grande is far different

from the language Defendant relies on in this case. First, written notice in that case was

explicitly “a condition precedent to recovery.”         Id. at 521 n.3.      Second, the notice

requirement unambiguously stated that “suits shall be instituted against any carrier only

within two years and one day from the day when notice in writing is given by the carrier

to the claimant… .” Id. No such language is clearly and unambiguously stated in Section

9 of the parties’ Agreement in this case. Therefore, the Court is not persuaded that the

holding in Rio Grande is equally applicable to this case.

       The Court is persuaded, however, by the authority Plaintiff cites which

demonstrates that forfeiture clauses “are not favored in Colorado” and that “contractual

provisions seeking to effect a waiver or forfeiture of a party’s rights must be couched in


                                               - 16 -
clear, unambiguous language.” Cooley v. Big Horn Harvestore Sys., Inc., 813 P.2d 736,

749 (Colo. 1991) (citing Grooms v. Rice, 429 P.2d 298 (Colo. 1967); Montgomery Ward

& Co. v. Reich, 282 P.2d 1091 (Colo. 1955)). In Cooley, the Colorado Supreme Court

examined the following sentence in a purchase agreement which purported to bar the

plaintiff-buyer from asserting a negligence claim against the defendant-seller:

          IRRESPECTIVE OF ANY STATUTE, THE BUYER RECOGNIZES THAT
          THE EXPRESS WARRANTY SET FORTH ABOVE, IS THE EXCLUSIVE
          REMEDY TO WHICH HE IS ENTITLED AND HE WAIVES ALL OTHER
          REMEDIES, STATUTORY OR OTHERWISE.

Cooley, 813 P.2d at 748. The Court found this sentence to be, “at best[,] ambiguous and

imprecise” and therefore, affirmed the judgment entered against the defendant on

plaintiff’s negligence claim. Id. at 749.

         Here, the Court agrees with Plaintiff that Section 9 “contains no language expressly

(or even impliedly) forfeiting or waiving [Plaintiff’s] right to sue . . . [and] contains nothing

suggesting the parties ever agreed to or bargained for that provision to have the legal

effect [Defendant] now reads into it.” Response [#14] at 2. Moreover, as already noted,

Section 9 neither defines “claim” nor expressly precludes Plaintiff from pursuing legal

action if it fails to comply with the notice requirements. See [#1-2] at 18. Thus, the Court

finds that any failure to comply with Section 9 does not clearly preclude Plaintiff from

pursuing legal action. See also Cheyenne Mtn. Sch. Dist. No. 12 v. Thompson, 861 P.2d

711, 714 (Colo. 1993) (“Forfeitures are not favored, and contractual provisions seeking

to effect a forfeiture must be stated in unambiguous language.” (citing Cooley, 813 P.2d

736)).



                                             - 17 -
       Therefore, because waiver or forfeiture provisions are disfavored in Colorado and

because the plain language of the notice requirement set forth in Section 9 does not state

in clear and unambiguous terms that Plaintiff’s failure to provide prior written notice forfeits

its right to sue Defendant, the Court is not persuaded that Plaintiff’s allegations, taken as

true, plainly demonstrate the preclusive effect of waiver as a matter of law. Accordingly,

Defendant’s Motion [#8] is denied to the extent that it seeks to dismiss Plaintiff’s breach

of contract claim with respect to the Smith, McDonald, and LaFountain Loans, on the

grounds of waiver.

B.     The 110 Loans Itemized in Exhibit 2

       With respect to the loans itemized in Exhibit 2 of the Complaint, Defendant’s entire

argument is as follows:

        Plaintiff makes no attempt whatsoever to allege any facts to support any
        claim for damage as to any of the properties listed in Exhibit 2. There is
        no “who, when, where, why or how” as to any of these properties. There
        is no explanation of any alleged error. There certainly is no explanation
        how Accumatch is even supposedly at fault. And of course, there is no
        allegation that any notice was ever provided to Accumatch under
        paragraph 9 for any of these properties. It is simply lazy and inadequate
        pleading. As such, any request for these unidentified “other errors”
        should be dismissed.

Motion [#8] at 9. Defendant’s scant argument cites no legal authority and does not

address the elements of a breach of contract claim. See Cordova v. Aragon, 569 F.3d

1183, 1191 (10th Cir. 2009) (“It is not our role to sift through the record to find evidence

not cited by the parties to support arguments they have not made.”); Adler v. Wal-Mart

Stores, Inc., 144 F.3d 664, 672 (10th Cir. 1998) (“[D]istrict courts . . . have a limited and

neutral role in the adversarial process, and [ought to be] wary of becoming advocates

who comb the record . . . and make a party’s case for it.”); cf. United States v. Dunkel,
                                       - 18 -
927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in

briefs.”).

        To the extent that Defendant argues Plaintiff’s claim regarding these loans is

barred by Plaintiff’s failure to comply with Section 9’s notice requirement, that argument

is rejected for the reasons stated above. Further, despite Defendant’s argument that

Plaintiff fails to meet Rule 8(a)’s pleading requirements and fails to explain Defendant’s

fault with respect to any errors regarding these loans, the Complaint clearly alleges that

Defendant “failed to disburse funds and to pay property taxes . . . for the loans and

properties itemized on Exhibit 2.” [#4] ¶ 127. As Plaintiff notes, Exhibit 2 also identifies

each of the 110 loans by loan numbers, lists Defendant’s alleged errors with respect to

each loan, and itemizes the financial loss Plaintiff allegedly incurred as a result of

Defendant’s errors. [#1-2] at 21-26.

        Therefore, taking these allegations as true and considering the inadequacy of

Defendant’s argument, the Court finds that Plaintiff’s allegations with respect to the loans

identified in Exhibit 2 meet the Twombly standard and provide plausible grounds that

“discovery will reveal evidence to support the plaintiff’s allegations.” Shero, 510 F.3d at

1200 (quoting Twombly, 550 U.S. at 570). Accordingly, Defendant’s Motion [#8] is denied

to the extent that it seeks to dismiss Plaintiff’s breach of contract claim with respect to the

110 loans itemized in Exhibit 2.

                                       IV. Conclusion

        Accordingly, for the reasons stated above,

        IT IS HEREBY ORDERED that Defendant’s Motion [#8] is DENIED.


                                            - 19 -
Dated: July 3, 2019




                      - 20 -
